Citation Nr: 1724631	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-40 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for thoracic scoliosis/chronic lumbar strain, (hereinafter "back disability").

2.  Entitlement to a rating in excess of 10 percent for chronic left knee strain (hereinafter "left knee disability").

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

5.  Entitlement to service connection for vertigo, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117); 38 C.F.R. § 3.317 (2016).  




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, that continued a 20 percent rating for thoracic scoliosis/chronic lumbar strain continued a 10 percent for chronic left knee strain.  

The Board notes that in April 2016, the Veteran submitted VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Veterans of Foreign Wars of the United States as his representative.  However, in July 2016, he submitted a new VA Form 21-22, appointing the Virginia Department of Veteran Services as his representative.  The Board recognizes this change in representation.  

Issues 3 through 5, as listed on the title page above, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's back disability has been manifested by subjective complaints of pain and objective findings of limitation of motion of the thoracolumbar spine to at most, 80 degrees of flexion, and a combined limited range of motion to at most, 195 degrees.  

2.  The May 23, 2016 VA examination shows that the Veteran has left lower extremity radiculopathy.  

3.  The Veteran's left knee disability has been manifested by subjective complaints of pain, stiffness, and weakness and by objective findings of degenerative arthritis of one major joint group, normal extension, flexion limited at most to 130 degrees, and slight recurrent subluxation or lateral instability.

4.  The Veteran's degenerative arthritis of the left knee is manifested by x-ray evidence of arthritis, flexion limited to 130 degrees, at most, with normal extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a  separate 20 percent, but no higher, rating for left lower extremity radiculopathy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a separate 10 percent, but no higher, rating for degenerative arthritis of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159.

VA's duty to notify was satisfied by letters dated in July 2009.  See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's relevant VA and private medical records are in the file.  The Veteran was given VA examinations in September 2009, March 2015 and May 2016.  The examiners' respective reports are of record.  The Board finds that these VA examinations provide the necessary findings to make this adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").




 Increased Ratings

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Back Disability

The Veteran contends that his service-connected back disability has worsened over time and is more disabling than is reflected by the current rating of 20 percent.  The Veteran's back disability is currently rated as 20 percent disabling under DC 5237, which pertains to lumbosacral strain, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 (2016). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned for range of forward flexion of the thoracolumbar spine that is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present.  The maximum 100 percent is assigned if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016).

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5.

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

Alternatively, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating. 38 C.F.R. § 4.71a , Diagnostic Code 5243.  In this case there is no evidence of IVDS, so the General Rating Formula applies.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

During the July 2009 VA spine examination, range of motion testing revealed that the Veteran had flexion to 90, extension to 30 degrees, and right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation, each to 30 degrees, for a combined range of motion of 240 degrees.  These results are within the normal range as indicated in Note 2 of the General Formula.  

During his March 2015 VA spine examination, range of motion testing revealed that the Veteran had flexion to 80 degrees with pain, extension to 25 degrees with pain, left and right lateral flexion to 25 degrees with pain, and left and right lateral rotation to 25 degrees, with pain.  The combined range of motion on this examination is 195 degrees.  Upon repetitive use testing, no additional loss of range of motion was observed.  The functional impairment resulting from his back was identified as pain on movement.  There was no observed tenderness or pain on palpation, guarding or muscle spasm, and all muscle strength was normal, as were reflexes and sensation.  No radiculopathy symptoms were reported, and no additional neurological abnormalities were observed.  The Veteran reported flare-ups resulting in an inability to pick up things, sit for a long period of time (at work), and interference with getting dressed, cleaning his home, and having sex.  The examiner noted the degree of loss of range of motion on flare-up as approximately 10 degrees additional loss in flexion, and 5 degrees in extension.  The VA examiner noted the functional impact of the Veteran's back disability on his ability to work was that after sitting for two hours, he had to adjust and lean back due to pain, and he performed no lifting.   

In June 2015, the Veteran's back disability was evaluated at a VA neurological consultation.  The consulting neurologist referred to private spine MRI studies dated earlier in June 2015, which provided impressions of "L4-5 and L5-S1 disc degeneration and disc bulges, resulting in mild bilateral neural foraminal narrowing at both levels but no canal stenosis" and "severe left L5-S1 facet osteoarthritis with fatty marrow reactive changes in the ispilater L5 pedicle."  On examination, the Veteran denied any numbness of tingling of the lower extremities.  He had not urinary or bowel incontinence.  He has constant pain of a 4 to 5 out of 10 and takes Naprosyn only, which he takes about once a week.  He exercises about three times per week, though his job involves mostly sitting.  He does not have weakness of the legs.  There is no pain radiation to the lower extremities.  Neurological tests were administered.  The assessment was degenerative disease of the lumbar spine without clinical evidence of neurologic compromise at this time.  Recommend conservative pain management, physical therapy, use of back brace and heating pad.  

In May 2016, the Veteran underwent a VA spine examination (by B.W, M.D.) as a part of his examination for Gulf War-related disabilities.  The diagnosis was lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported that he "just live[d] with the chronic dull (7/10) pain and when I do too much, it shoots from the (lower) back around to both sides ...."  The Veteran reported that he had to leave work early due to his back four times over the past twelve months.  He has a back brace that he uses about three times a month.  He has intermittent dull pain on the left buttock and down the left leg and intermittent tingling in the left lower extremity.  He reports having a flare up at least once a week.  Range of motion testing revealed flexion to 90 degrees, extension to 25 degrees, left and right lateral flexion and right and left lateral rotation, each to 30 degrees, which results in a combined range of motion of 235 degrees.  The examiner noted that the Veteran exhibited pain on extension, but that that neither the pain nor the limitation of motion resulted in functional loss.  Repetitive use testing was performed, without any additional loss of range of motion.  Muscle strength was normal; ankle reflexes were normal, but knee reflexes were hypoactive bilaterally; sensation was normal.  The report reflects that the Veteran had moderate left-side radiculopathy symptoms, including intermittent (usually dull) pain, paresthesia and/or dysesthesias and numbness, without other signs or symptoms of radiculopathy.  The VA examiner identified moderate severity involving the sciatic nerve on the left side.  There was no ankylosis, IVDS or neurological abnormality, other than radiculopathy.  The examiner commented that that Veteran's degenerative disc disease was first documented in June 2015, 21 years post separation from the military, prior to that, x-ray studies had been normal.  She noted that 2008 x-rays did not demonstrate arthritic changes nor were disc space abnormalities noted.  She opined that lumbar strain does not lead to degenerative disc disease nor arthritis more than twenty years after the initial injury.  The examiner further opined that the Veteran radicular complaints and severity of his pain would more likely than not be related to the new development noted on the MRI.  

Also in May 2016, the Veteran underwent VA back examination (by W.W., M.D.).  He was diagnosed with degenerative arthritis of the spine.  At this examination, the Veteran's subjective complaints included reference to pain and stiffness and impaired mobility, to include problems lifting and carrying things, pain with prolonged sitting and standing, his increased absenteeism and tardiness at work, and being assigned different duties due to his impaired mobility.  The Veteran did not report flare-ups.  Objective findings of range of motion studies revealed forward flexion to 90 degrees, extension to 20 degrees, and normal right and left lateral flexion, and right and left lateral rotation, each to 30 degrees, for a combined range of motion of 230 degrees.  No pain was noted on range of motion testing or on weight-bearing.  Repetitive use testing was performed, without any additional loss of range of motion.  No guarding or muscle spasm was observed.  Muscle strength was normal, knee and ankle reflexes were all hypoactive, tested sensation was normal.  The Veteran reported no signs or symptoms due to radiculopathy, and no other neurologic abnormalities were noted relating to the thoracolumbar spine.  Signs of ankylosis and IVDS were negative, and the use of assistive devices was marked as negative.  X-rays of the lumbar spine, taken in connection with the May 2016 examination, were noted, and revealed mild osteoarthritis of the posterior elements of the lumbar spine at L5/S1.  

After review of the evidence, in consideration of the above criteria, the Board finds that the preponderance of the evidence is against a finding for a rating in excess of 20 percent for the Veteran's back disability. 

In sum, over the course of four VA spine examinations performed within the pendency of the Veteran's claim for increased rating for his back disability, the Veteran's range of motion was at its most limited in March 2015, when flexion was limited to 80 degrees, and extension, left and right lateral flexion and left and right lateral rotation were limited to 25 degrees.  The combined range of motion of the thoracolumbar spine was 195 degrees at the March 2015 examination, and on other examinations were 240 degrees, 235 degrees, and 230 degrees.  At no time during the pendency of the Veteran's claim for an increased evaluation for his back disability has that disability been productive of flexion less than 60 degrees, nor is there evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes requiring medically prescribed bed rest been observed or recorded.  The Board also notes that there is no evidence of record to support finding that the Veteran has experienced forward flexion of the thoracolumbar spine limited to 30 degrees or less; and there is no evidence of ankylosis of the spine at any level.  This is true even considering additional degrees of loss of range of motion loss of range of motion on flare-up as approximately 10 degrees additional loss in flexion, and 5 degrees in extension as provided in the March 2015 VA examination.  Thus, the criteria for the next higher 40 percent rating have not been met. 

Notwithstanding, as discussed above, VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In the case at hand, the Board finds that there is insufficient evidence to support a higher rating based on increased limitation of motion due to pain.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); C.F.R. § 4.40 (2016).  In this case, additional functional loss has not been shown such that the 40 percent criteria would be more closely approximated.   In this case, the 20 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and/or incoordination associated with his service-connected back disability, and none of the findings of record have been shown to be so disabling as to effectively result in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Overall, the Board finds that the evidence of record does not support a rating in excess of 20 percent for the low back disability.  

The Board has also considered whether a separate rating is warranted for neurological symptoms associated with the Veteran's service-connected back disability under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula (2016).

The evidence of record contains conflicting evidence as to whether left lower extremity radiculopathy is associated with the Veteran's service-connected back disability.  Specifically, during his March 2015 VA back Disability Benefits Questionnaire (DBQ) and examination, the Veteran reported no neurological symptoms relating to his back disability, and the examiner noted normal neurological findings.  A June 2015 private MRI study identified "L4-5 and L5-S1 disc degeneration and disc bulges, resulting in mild bilateral neural foraminal narrowing at both levels but no canal stenosis" and "severe left L5-S1 facet osteoarthritis with fatty marrow reactive changes in the ispilater L5 pedicle."  At his June 2015 VA neurological consultation,  the Veteran denied numbness and/or tingling in his lower extremities.  The examiner identified no neurological compromise associated with the Veteran's degenerative disease of the lumbar spine, after evaluating and discussing the June 2015 private MRI study.  He identified "degenerative disease of the lumbar spine without clinical evidence of neurologic compromise at this time."  At the May 2016 VA Gulf War claim spine examination, the Veteran complained of intermittent dull pain in the left buttock, extending down the left leg, and intermittent tingling in the left lower extremity.  On examination, moderate left-side radiculopathy symptoms, including intermittent (usually dull) pain, paresthesia or dysesthesias and numbness, without other signs or symptoms of radiculopathy were noted.  The VA examiner identified symptoms of moderate severity involving the sciatic nerve on the left only.  She identified involvement of the sciatic nerve and noted that there were no other signs or symptoms of radiculopathy.  The VA examiner opined that it was unlikely that the Veteran's in-service lumbar strain would result in either arthritis of degenerative disc disease (DDD) more than 20 years post-injury.  However, the May 2016 VA spine examination, reported on the same date as the May 2016 VA Gulf War examination, was negative for signs and symptoms of radiculopathy.  

Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran is currently experiencing symptoms of radiculopathy related to his service-connected back disability.  Therefore, by resolving all reasonable doubt in favor of the Veteran, a separate rating for left lower extremity radiculopathy is warranted under Diagnostic Code 8520. 

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis; 60 percent is assigned when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8520. 

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016). 


Based on the aforementioned evidence, the Board finds that the Veteran's left lower extremity neurological abnormality warrants a 20 percent disability rating.  While the Board is not bound by the May 2016 examiner's description of the Veteran's left lower extremity neurological symptoms as "moderate," this finding, as well as the other evidence of record, reflects at most only moderate functional impairment due to the radiculopathy of the left lower extremity, as evidenced by his description of his symptoms as "intermittent dull pain" and "intermittent tingling" at radiating to his left buttock and left leg at his May 2016 examination.  As such, the Board finds it is consistent with no more than moderate incomplete paralysis, warranting a 20 percent evaluation for the left lower extremity.

The Board further finds that preponderance of the competent medical and other evidence of record does not reflect the Veteran has any associated neurologic impairment of his back disorder disorder other than the radiculopathy of the lower extremity.  No such impairment is demonstrated by the aforementioned VA examinations or the other evidence of record.  Moreover, the May 2016 VA examination explicitly found there was no other associated neurologic impairment besides the radiculopathy.  In fact, the May 2016 VA spine examination authored by B.W., M.D., is the first objective findings of radiculopathy, thus providing the first evidence supporting a separating rating for neurological impairment.  Thus, a rating of 20 percent, but not higher, for moderate radiculopathy is warranted.

Left Knee Disability 

The Veteran contends that his service-connected left knee disability is more disabling than is reflected by the current 10 percent rating.  His knee disability has been characterized in the past as "chronic left knee strain," and the Board notes that current evidence reveals diagnoses of degenerative joint disease (DJD) or knee joint arthritis, patellofemoral syndrome, as well as knee strain.  The Veteran's subjective complaints include pain, stiffness and fatigability on use.  He reports flare-ups with difficulty climbing stairs and walking long distances and with prolonged sitting.  His knee pain results in impaired mobility and pain, resulting in occasional tardiness and absences from work.  

The Veteran's service-connected left knee disability is currently rated as 10 percent disabling under DC 5257 for recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2016).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Degenerative arthritis is rated under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Normal extension of the knee is to 0 degrees and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II..  Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2016).  Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2016).

On VA examination in July 2009, range of motion testing of the left knee revealed flexion to 140 degrees and extension to 0 degrees, both without pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Stability testing results were within normal limits.  A review of July 2009 left knee x-rays revealed findings within normal limits.  A diagnosis of chronic left knee strain was stated, with subjective factors of knee pain, stiffness and fatigability; knee pain was listed as the objective factor.

VA knee x-rays taken in February 2010 revealed bilateral DJD.  Private treatment records dated in July 2010 show an impression of bilateral patello-femoral syndrome (PTS)/chondromalacia bilaterally, based on x-ray findings, with objective findings of bilateral range of motion from 0 degrees extension to 130 degrees of flexion.  No pain or effusion was noted;  mild crepitus and lateral patellar facet tenderness were noted, without an indication of a variation of findings between knees.  

In February 2013, the Veteran was evaluated during a VA orthopedic consultation regarding his left knee, at which time he reported an exacerbation of symptoms two months prior.  On examination, range of motion was 0-130 degrees of flexion, with no note of pain on motion.  Stability tests were negative, though patella femoral crepitus was present and slight lateral movement was apparent when extending from the flexed position.  Concurrent x-rays showed no gross degenerative changes, and an MRI was requested in order to evaluate ligaments in connection with possible patellar maltracking of the left knee. 

In March 2013, the Veteran began VA physical therapy for his left knee, and on evaluation, reported knee pain, which worsened over the course of the day with increased swelling and tenderness.  He noted difficulty climbing stairs, feeling weak, a buckling sensation, and a burning sensation along the medial aspect of the knee.  Range of motion was noted to be within normal limits.  The Veteran continued to be followed for knee pain and physical therapy referrals through the VA orthopedic clinic, and in February 2014, MRI studies were cited for an assessment of left knee patella femoral syndrome.

In March 2015, the Veteran was afforded a VA DBQ and examination for his left knee disability.  Bilateral knee strain was diagnosed, and a previous right knee repair was noted.  The Veteran reported flare-ups of his knee disability, with associated difficulty walking up stairs and having to pull himself up with the rail.  Right knee range of motion measurements were normal (0-140 degrees of flexion and 140-0 degrees of extension), with pain noted on both flexion and extension, which did not result in functional loss.  The left knee also exhibited full range of motion from 0 to 140 degrees of flexion and 140 to 0 degrees of flexion, but the examiner noted "abnormal or outside of normal range."  However, the examiner noted no pain on either flexion or extension, and stated that the range of motion itself did not contribute to functional loss.  On repetitive use testing, left flexion was limited to 130 degrees, while extension remained at 0 degrees.  Pain was noted after repetitions.  No weakness, fatigue, lack of endurance or incoordination were noted.  Pain was found to limit function on repeated use over time, with a limitation of flexion from 0 to 130 degrees, and extension from 130 to 0 degrees.  The Veteran was not experiencing a flare-up at the time of the examination, though he reported flare-ups of moderate severity on a daily basis, lasting "monthly."  Pain was identified as the cause of significant limitation of functional ability during flare-ups.  No other additional contributing factors relating to the disability were identified.  The Veteran's knee strength was normal.  The Veteran reported no history of subluxation, lateral instability or effusion for either knee.  On examination, no joint instability was identified.  No meniscal condition was identified, though a history of right knee meniscectomy in 1997 was recorded, with residual pain and weakness in the right knee.  No imaging studies were reported.  The functional impact of the Veteran's left knee disability were described as "pain with walking and prolonged sitting."

In May 2016, the Veteran underwent the most recent VA examination of record for his left knee disability.  A diagnosis of bilateral knee joint osteoarthritis was provided.  The Veteran reported symptoms of pain and swelling of the left knee, with the impact of functional loss described as increased tardiness and absenteeism, impaired mobility, and being assigned different duties.  Left knee range of motion was limited to 0 to 130 degrees of flexion, and 130 to 0 degrees of extension without pain.  No pain on weight-bearing, no crepitus or tenderness on palpation were noted.  Unspecified additional loss of function was noted after three repetitions.  The veteran denied flare-ups of his knee disability.  Joint stability testing noted a negative history of recurrent subluxation, lateral instability or recurrent effusion.  No instability was found on examination, with all testing of the left knee revealing normal objective findings.  Left knee degenerative changes were noted on imaging studies, and the impression from April 2013 MRI studies of the left knee was "mild medial compartment and patellofemoral compartment articular cartilage loss with subchondral bone marrow edema."  Pain and decreased mobility were again noted as having an impact on his ability to perform occupational tasks, though the examiner noted that the "severity is speculative."  

In the case, there is no evidence of more than slight recurrent subluxation or lateral instability of the left knee during the appeal period.  During the course of the Veteran's claim for increased rating for his left knee disability, he has reported symptoms of pain, swelling and weakness, to include difficulty climbing stairs, a sense of "buckling" and a burning sensation.  On objective examination, stability testing resulted in normal findings in July 2009.  In February 2013, stability testing was normal, though crepitus and slight lateral movement were evident, and possible maltracking of the left knee was noted.  In March 2014, the Veteran reported no history of subluxation, lateral instability or effusion for either knee.  Again, in March 2015, the Veteran denied a history of subluxation or lateral instability, denied any history of left knee meniscal complaints, or use of assistive devices.   Stability tests were normal.  At his most recent examination, there was no crepitus, tenderness or joint instability evidenced, and all left knee testing for instability revealed normal findings.  Thus, the Board finds that the Veteran's left knee disability is appropriate compensated at the current 10 percent disability  rating as the evidence does not reflect moderate subluxation or lateral instability.  

However, as the Veteran has been diagnosed with arthritis the Board must consider whether a separate rating for the left knee for arthritis resulting in limited or painful motion is warranted.  Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for mild degenerative changes of the left knee is warranted. 

In this case, the Veteran's left knee results in flexion limited, at most, to 130 degrees with normal extension.  Although the degree of the Veteran's current limitation of motion, based on flexion, does not warrant a compensable rating under DC 5260; under DC 5003 where there is arthritis and some limitation of motion, a 10 percent rating is warranted.  In assigning the 10 percent rating for limitation of motion, the Board has considered functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45 and DeLuca.  In light of the above, the Board finds that a 10 percent rating, but no more, based on limitation of motion of the left knee is granted.  To that extent, the appeal is allowed.


ORDER

A rating in excess of 20 percent for a back disability is denied.

A separate 20 percent rating, but no higher, for left lower extremity radiculopathy, is granted, effective May 23, 2016, subject to the law and regulations regarding the payment of monetary benefits.

A rating in excess of 10 percent for a left knee disability, rated on the basis of recurrent subluxation or lateral instability, is denied.

A separate 10 percent rating, but no higher, for degenerative arthritis of the left knee is granted, subject to the law and regulations regarding the payment of monetary benefits.


REMAND

With regard to issues 3 through 5, the Veteran submitted a notice of disagreement in July 2016 in which he indicated that he disagreed with the denial of service connection for PTSD, CFS and vertigo in a June 2016 rating decision issued by the Columbia, South Carolina, VA Regional Office.  It does not appear that the RO has yet issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on issues 2 through 5 above.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.  If an appeal is perfected, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


